ACCEPTED
                                                                                                       01-15-00280-CR
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 10/14/2015 1:53:17 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK




                                  CAUSE NO. 01-15-00280-CR
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
JEMARCUS LATRON GREEN,                        §              IN THE   COURT  OF APPEALS
                                                                         10/14/2015 1:53:17 PM
APPELLANT                                     §
                                                                         CHRISTOPHER A. PRINE
                                              §                                   Clerk
VS.                                           §              1st JUDICIAL DISTRICT
                                              §
THE STATE OF TEXAS,                           §
APPELLEE                                      §              AT HOUSTON, TEXAS


                                       CASE NO. 1398059

THE STATE OF TEXAS                            §              IN THE DISTRICT COURT OF
                                              §
VS.                                           §              HARRIS COUNTY, TEXAS
                                              §
JEMARCUS LATRON GREEN                         §              337th JUDICIAL DISTRICT

             APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW JEMARCUS LATRON GREEN, appellant, by and through his attorney

of record, KURT B. WENTZ, who files this Appellant’s Second Motion for Extension of Time

to File Appellant’s Brief and in support thereof would show this Court as follows:

                                                  I.

        The appellant has been found guilty of capital murder in a case in which the State did not

seek the death penalty. The appellant has been sentenced to life without parole in the Institutional

Division of the Texas Department of Criminal Justice.

                                                  II.

        This Court has previously extended the time for filing the appellant’s brief to October 16,

2015.
                                                  1
                                                III.

        The attorney for the appellant has not been able to complete and file the appellant’s brief

for the following reasons:

        A. In early August, 2015 counsel fell. The fall resulted in a broken hip that required hip
           replacement surgery by Dr. Daniel Le at Houston Methodist Hospital. The surgery,
           hospitalization, and convalescence that followed severely limited counsel’s ability to
           practice both on an appellate and trial level.

        B. On October 12, 2015 counsel began trial in the death penalty case entitled The State
           of Texas v. William Mason in the 228th District Court of Harris County, Texas. It has
           been estimated by others that this trial will last until November 20, 2015. The time
           counsel has had to spend familiarizing himself with the record in this retrial and Mr.
           Mason’s personal history has compromised his ability to complete the appellant’s
           brief as well as attend to other trial cases.

        C. Counsel has not neglected his appellate work in spite of the foregoing and has
           completed and filed a nondeath capital murder brief in Vicente Eddie Matta with the
           14th Court of Appeals on October 14, 2015.

                                                IV.

        Mr. Green continues to desire to appeal his capital murder conviction and remains

indigent for the purpose of that appeal.

        Because of counsel’s involvement in the death penalty case entitled The State of Texas v.

William Mason it has been necessary for counsel’s other cases to be reset until the end of

November and early December. This will compromise his ability to complete Mr. Green’s brief

before January 15, 2016.

                                                V.

        This Motion is not intended for the purposes of delay, but only so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the attorney for the appellant requests that

                                                 2
the court extend the time for filing the appellant's brief until January 15, 2016.

                                               Respectfully submitted,



                                               /s/Kurt B. Wentz____________________________
                                               KURT B. WENTZ
                                               5629 Cypress Creek Parkway, Suite 115
                                               Houston, Texas 77069
                                               Phone: 281/587-0088
                                               e-mail: kbsawentz@yahoo.com
                                               State Bar No. 21179300
                                               ATTORNEY FOR APPELLANT


                                 CERTIFICATE OF SERVICE

        I, Kurt B. Wentz, hereby certify that a true and correct copy of the Appellant's Second

Motion for Extension of Time to File Appellant's Brief was served on the Assistant District

Attorney for Harris County, Texas presently handling this cause on the 14th day of October,

2015.



                                               /s/Kurt B. Wentz___________________________
                                               KURT B. WENTZ




                                                  3